DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

1.	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alptekin et al. (US 9431399 B1; hereinafter Alptekin).
Regarding claim 1, Alptekin teaches a semiconductor device (see the entire document, specifically Fig. 1+; C4 L60+, and as cited below), comprising: 
a substrate (102; Fig. 30 in view of Fig. 2; C4 L64, C5 L4-10); 
a first semiconductor fin (104; Fig. 30 in view of Fig. 2; C5 L4-10; fin 104 on extreme left of the figure) and a second semiconductor fin (104; Fig. 30 in view of Fig. 2; C5 L4-10; fin 104 on extreme right of the figure) spaced on the substrate (102); 
a first interlayer dielectric layer (902; Fig. 30 in view of Fig. 10; C5 L51-64) on the substrate (102) and covering the first semiconductor fin (104) and the second semiconductor fin (104), 
1202; Fig. 30 in view of Fig. 20; C6 L1-2) exposing the first semiconductor fin (104) and a second groove (1802; Fig. 30 in view of Fig. 20; C6 L32-34) exposing the second semiconductor fin (104) are formed on the first interlayer dielectric layer (902), and 
the second groove (1802; Fig. 30 in view of Fig. 20; C6 L32-34) is separated from the first groove (1202; Fig. 30 in view of Fig. 20; C6 L1-2); and 
a first electrode (1302; Fig. 30 in view of Fig. 20; C6 L6-10) on the first semiconductor fin (104) and epitaxially growing in the first groove (1202), and 
a second electrode (1902; Fig. 30 in view of Fig. 20; C6 L35-56) on the second semiconductor fin (104) and epitaxially growing in the second groove (1802).   
Regarding claim 2, Alptekin teaches all of the features of claim 1. 
Alptekin further comprising: 
a trench (Fig. 30 in view of Figs. 2, 4; C5 L4-9) around the first semiconductor fin (104) and the second semiconductor fin (104); 
a trench insulator layer (302; Fig. 30 in view of Fig. 4; C5 L11-22) partially filling the trench; 
a separating coverage layer (702; Fig. 30 in view of Fig. 8; C5 L36-49) covering the trench insulator layer (302; Fig. 30 in view of Fig. 4; C5 L11-22), 
wherein the first interlayer dielectric layer (902; Fig. 30) is located on the separating coverage layer (702; Fig. 30); 
a cover layer (2502; Fig. 30 in view of Fig. 28; C7 L15-18) on a part of the first interlayer dielectric layer (902; Fig. 30) and the first electrode (1302); and 
2702; Fig. 30 in view of Fig. 28; C7 L32-36) on the cover layer (2502; Fig. 30) and the first interlayer dielectric layer (902; Fig. 30).  
Regarding claim 5, Alptekin teaches a semiconductor device (see the entire document, specifically Fig. 1+; C4 L60+, and as cited below), comprising: 
a substrate (102; Fig. 30 in view of Fig. 2; C4 L64, C5 L4-10); 
a semiconductor fin (104; Fig. 30 in view of Fig. 2; C5 L4-10; fin 104 on extreme left of the figure) on the substrate (102); 
a first interlayer dielectric layer (902; Fig. 30 in view of Fig. 10; C5 L51-64) on the substrate (102) and covering the first semiconductor fin (104), wherein a groove (1202; Fig. 30 in view of Fig. 20; C6 L1-2) exposing the semiconductor fin (104) is formed on the first interlayer dielectric layer (902); and 
an electrode (1302; Fig. 30 in view of Fig. 20; C6 L6-10) on the semiconductor fin (104) and epitaxially growing in the groove (1202).  
Regarding claim 6, Alptekin teaches all of the features of claim 5. 
Alptekin further comprising: 
a trench (Fig. 30 in view of Figs. 2, 4; C5 L4-9) around the semiconductor fin (104); 
a trench insulator layer (302; Fig. 30 in view of Fig. 4; C5 L11-22) partially filling the trench; 
a separating coverage layer (702; Fig. 30 in view of Fig. 8; C5 L36-49) covering the trench insulator layer (302; Fig. 30 in view of Fig. 4; C5 L11-22), wherein the first interlayer dielectric layer (902; Fig. 30) is located on the separating coverage layer (702; Fig. 30); and  44Attorney Docket No. 15741-123 
2702; Fig. 30 in view of Fig. 28; C7 L32-36) on the first interlayer dielectric layer (902; Fig. 30) and the electrode (1302).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

2.	Claim 3 is rejected under 35 U.S.C.103 as being unpatentable over by Wei et al. (US 20160005868 A1; hereinafter Wei), in view of Leobandung (US 20150064854 A1; hereinafter Leobandung).
Regarding claim 3, Wei teaches a semiconductor device (see the entire document, specifically Fig. 1+; [0024+], and as cited below), comprising: 
a substrate (202; Fig. 10 in view of Fig. 2A; [0025]); 
a first semiconductor fin (206; Fig. 10 in view of Fig. 2B; [0026]) and a second semiconductor fin (204; Fig. 10 in view of Fig. 2B; [0026]) spaced on the substrate (202); 
a first electrode (246; Fig. 10 in view of Fig. 8; [0033]) on the first semiconductor fin (206); 
a first (see below for “interlayer dielectric”) layer (210; Fig. 10 in view of Fig. 8; [0025]) on the substrate (202) and covering the first 43Attorney Docket No. 15741-123 semiconductor fin (206), the second semiconductor fin (204), and the first electrode (246).
Wei does not expressly disclose “(a first) interlayer dielectric (layer on the substrate and covering the first 43Attorney Docket No. 15741-123 semiconductor fin, the second semiconductor fin, and the first electrode)”.
However, in the analogous art, Leobandung teaches a structure includes a substrate having an insulator layer and a plurality of elongated semiconductor fin structures ([Abstract]), wherein (Fig. 2B; [0017+]) sacrificial replacement (dummy or precursor) gate nitride structures (18; Fig. 2B; [0019]) over fins (16), where nitride structures (18) can be formed from silicon nitride (Si.sub.3N.sub.4) ([0019]), where the use of this process eliminates the troublesome epitaxial "mouse ear" that can occur due to epitaxial silicon grown on a conventional polysilicon dummy gate structure during S/D formation. This is avoided because the conventional polysilicon dummy gate structure is replaced by the silicon nitride dummy gate structure 18 ([0036]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wei’s dummy gate material in view of Leobandung’s dummy gate material, and thereby, modified Wei’s (by Leobandung) device will have 
a first interlayer dielectric layer (Wei 210; Fig. 10 in view of material of Leobandung [0019, 0036]; silicon nitride) on the substrate (Wei 202) and covering the first 43Attorney Docket No. 15741-123 semiconductor fin (Wei 206), the second semiconductor fin (Wei 204), and the first electrode (Wei 246)
The ordinary artisan would have been motivated to modify Wei in the manner set forth above, at least, because this inclusion provides a silicon nitride dummy gate structure to eliminate the troublesome epitaxial "mouse ear" that can occur due to Leobandung [0036]).
Modified Wei (by Leobandung) further teaches 
wherein a groove (Wei Fig. 10 in view of Fig. 9; [0034]; a fin cavity in fin 204) exposing the second semiconductor fin (Wei 204) is formed on the first interlayer dielectric layer (Wei 210; Fig. 10 in view of material of Leobandung [0019, 0036]; silicon nitride), and the groove (Wei Fig. 10 in view of Fig. 9; [0034]; a fin cavity in fin 204)  is separated from the first electrode (Wei 246; Fig. 10 in view of Fig. 9; [0033]); and 
a second electrode (Wei 252; Fig. 10 in view of Fig. 9; [0034-0035]) on the second semiconductor fin (Wei 204) and epitaxially growing in the groove (Wei Fig. 10 in view of Fig. 9; [0034-0035]).  
Allowable Subject Matter
3.		Claim 4 is objected to as being dependent upon a rejected base claim, but would 
be allowable if rewritten in independent form rewritten and to include all of the 
limitations of the base claim and any intervening claims. 		
4.     The following is a statement of reasons for the indication of allowable subject 
matter:  A search of the prior art failed to disclose or reasonably suggest the limitations 
of claim 4 (the individual limitations may be found just not in combination).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898